Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 07/30/2021 are acknowledged. Claims 22-41 are currently pending, claim 29 has been withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/30/2021 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either  
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 22-28, 30-31, 33-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton, P.A., et al., U.S. Patent Application 2013/0336891, provided in the IDS, in further view of Bertilla, S.M., et al., (Artificial Oxygen Carrier, 2005).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 04/01/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “The official action appears to equate the described "extrusion" technique and/or use of a "microfluidic device" or "microfluidic techniques" (e.g., "using a flow-focusing junction or a T- junction in a microfluidic device") under the "droplet extrusion method" of Dayton with the step of "emulsifying ... through direct high-pressure homogenization" specified in independent claim 22. However, a person having ordinary skill in the art would readily understand high-pressure homogenization (e.g., as performed with a microfluidizer such as the LV1 Microfluidizer* as described in the instant application) to be an entirely different technique from extrusion and/or the use of microfluidics. High pressure homogenization relies on entirely different principles of operation and specialized equipment from extrusion and/or microfluidics to produce emulsions. High pressure homogenization is a "high energy" method of forming a nanoemulsion, in which mechanical devices apply high amounts of energy to a liquid dispersion to create disruptive forces that downsize the size of particles within the dispersion. These techniques rely on forces such as shearing, cavitation, and impact to idic devices are generally lithographically-formed polydimethylsiloxane (PDMS) devices that cannot withstand the pressures applied in high pressure homogenization. Furthermore, the official action references the 10 psi pressure disclosed in paragraph [0086] of Dayton. However, this passage is describing the pressures that gaseous perfluorocarbon bubbles are exposed to under the "bubble condensation method" to condense the gaseous bubbles into liquid nanodroplets and does not relate to any pressures applied in the separate "droplet extrusion method," discussed above. The bubble condensation method does not "describe emulsifying PFC liquid with a surfactant and a co-surfactant through direct high-pressure homogenization," as claimed and, therefore, is not applicable to the claimed method. For at least these reasons, Dayton fails to disclose at least the step of "emulsifying PFC liquid with a surfactant and a co-surfactant through direct high-pressure homogenization to form a nanodroplet composition having an average particle diameter of less than 300 
In response to these arguments, while applicant argues that high pressure homogenization is a special term of art excluding microfluidic devices it is noted that the art indicates the contrary. The evidentiary article of Homogenizers.net provides evidence that the art does not so narrowly define this term stating: “High-pressure homogenizers are a fairly broad catch-all term for any homogenizer that forces a stream of primarily liquid sample through a system which subjects it to any one of a number of forces which is intended to homogenize the sample and / or reduce the particle sizes of any components within it. “ (See paragraph 1.) The evidentiary article of Ren, W., et al., (R. S. Chem., 2014) also provides evidence that the art readily had microfluidic reactors can withstand pressures of up to 2000 psi. (See abstract.) Though applicant points to the article of Martz that microfluidizers that cannot withstand low pressures existed this does not appear to be the case for all microfluidizers nor any particular standard or requirement for such devices. Turning to Dayton, though applicant states that the pressures recited are only for the bubble condensation technique Dayton states in the section devoted to the droplet extrusion method (paragraph 0068) that: “In one embodiment, the particles are extruded in a pressurized environment, where the ambient pressure is above phase transition pressure of the component having the highest phase transition pressure. In one embodiment, the particles are extruded at a temperature that is either above or below the boiling point of the component having the lowest boiling point.” (See paragraph 0073.) Dayton does indeed teach emulsifying a PFC liquid with a surfactant and a co-surfactant under pressures where the PFC is a 

Applicant argues: “Page 6 of 9as discussed above, Dayton does not in fact teach making lipid emulsified fluorocarbon nanoparticles using "high pressure homogenization," such that the pressures cited in Bertilla cannot simply be substituted into Dayton.”
In response to this argument, as discussed above the term high pressure homogenization appears to be a broad term used in the art that Dayton appears to read upon and thus this argument is not found persuasive.

Applicant argues: “Furthermore, Bertilla does not teach any specific advantages to the homogenization process it used or the pressures applied, let alone tie this technique to the stability of the fluorocarbon emulsions. Therefore, there is no reason or motivation apparent from Bertilla to replace the "droplet extrusion method" disclosed by Dayton with the high pressure homogenization methodology, including stabilization using a semifluorinated alkane, taught by Bertilla. Furthermore, Bertilla only demonstrates high pressure homogenization with perfluorooctyl bromide (PFOB) (bp = 142°C) and does not make any teaching regarding performing the homogenization at reduced temperatures. A person having ordinary skill in the art would not have had a reasonable expectation of success in applying high pressure homogenization, such as U.S. Patent Application No. 15/923,845low boiling point perfluorocarbon, such as DFB or OFP, would cause the perfluorocarbon to evaporate before high pressure homogenization was even applied.”
In response to these arguments, Bertilla states that the methods used lead to advantages such as providing highly stable, small sized, and narrowly dispersed emulsions that lead to prolonged intravascular persistence and reduced side effect as well as improved stability of fluorocarbon emulsions all motivating the use of such methods in making perfluorocarbon emulsions. (See abstract.) Regarding the reduction of temperatures Dayton already taught to use pressures above the phase transition of the perfluorocarbon as well as reduced temperatures below the boiling point of the component having the lowest boiling point. Dayton also teaches condensing low boiling point perfluorocarbons to low temperatures and mixing them with a lipid solution in a closed system (vial) while cold before extrusion while cold to prevent evaporating of such compounds during their emulsification/extrusion. (See paragraph 0095.) Bertilla also takes the temperature of the perfluorocarbons during pre-mixing/pre-emulsifying steps prior to extruding through the microfluidizer by keeping the mixtures below room temperature in a thermoregulated bath. Thus all of the art recoginized the need to keep .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dayton, P.A., et al., U.S. Patent Application 2013/0336891, provided in the IDS, in further view of Bertilla, S.M., et al., (Artificial Oxygen Carrier, 2005) as applied to claims 22-28, 30-31, 33-38, and 40-41 above, and in further view of Trevino et al., U.S. Patent 5,798,091.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 04/01/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “Applicant responds that Trevino, like Bertilla, offers no reason or motivation to replace the "droplet extrusion method" disclosed by Dayton with the high pressure homogenization methodology taught by Bertilla. Furthermore, Trevino only demonstrates high pressure homogenization with Freon 113 (bp = 47.5°C) and does not make any teaching regarding performing the homogenization at reduced temperatures. Regardless of whether the high pressure homogenization at the pressures taught by Trevino is suitable for producing nanodroplets of Freon 113, those skilled in the art would not have had a reasonable expectation of success in applying high pressure homogenization, such as with a microfluidizer, particularly at the pressures cited by Trevino, to perfluorocarbons having a boiling point of less than about 00 C, as claimed.” 
.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dayton, P.A., et al., U.S. Patent Application 2013/0336891, provided in the IDS; Bertilla, S.M., et al., (Artificial Oxygen Carrier, 2005), and Trevino et al., U.S. Patent 5,798,091 as applied to claims 22-28, 30-38, and 40-41 above, and in further view of Porter, T.R., et al., Circ. Card. Imag., 2015).
 Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “Regarding claim 39, which specifies that the claimed nanodroplet composition has a concentration of at least 1011 nanodroplets/mL, the official action relies on Porter for the alleged teaching of a fluorocarbon nanodroplet composition with a concentration of 2.8X1011 nanodroplets/mL. Porter discloses the formation of OFP/DFB nanodroplets using a bubble condensation method, Porter, page 2 (Methods: "Acoustic Droplet Preparation and Characterization") as described with respect to Dayton above. Therefore, for the same reasons asPage 8 of 9 Attorney Docket No.: U110158 1010US.1 / UTSD3110US discussed with respect to Dayton, and the combined teachings of Dayton, Bertilla and Trevino, Porter fails to cure these deficiencies of Dayton.”
In response to this argument, as previously set forth, Dayton, Bertilla, and Trevino already teach that one can control the size of the nanodroplets by controlling the amounts of surfactants and gas used as well as by homogenizing the particles to form emulsions and that this size control also controls for the number of particles/mL in the final product. Porter provided that one can readily obtain nanodroplet concentrations of >1011 ND/mL when octafluoropropane or decafluorobutane are mixed with surfactants to form ~100 nm nanodroplets and that larger nanodroplet numbers lead to higher echogenicity and thus would motivate one to optimize for such higher droplet concentrations already achieved in the art. Given this, these arguments are not found persuasive.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618